ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3 Jun 2021 has been entered.  Claims 1-20 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Jones 21 Jul 2021.
The application has been amended as follows:
1. (Currently Amended) A method of operating a vehicle, comprising: 
transmitting a radio wave from a transmit antenna of a radar system of the vehicle during motion of the vehicle; 
receiving, at a plurality of receive antennae of the radar system, return signals that include echo radio waves from an object receptive to the transmitted radio wave and short-range interference; 
generating a plurality of radar data arrays for the return signals, wherein each radar data array includes a range-Doppler map that represents the return signal received at a corresponding receiver antenna while the vehicle is in motion;
estimating an amount of short-range interference present in the return signal of each radar data array by determining an average of the return signal while the vehicle is in motion;

detecting the object using the plurality of clutter-free radar data arrays; and
navigating the vehicle with respect to the object based on the detection of the object; [[.]]
wherein the plurality of radar data arrays includes respective range-Doppler maps, and wherein estimating the amount of short-range interference further comprises learning a stochastic model of the short-range interference based at least on one of the respective range-Doppler maps.
3. (Cancelled)
8. (Currently Amended) A radar system of a vehicle, comprising:
a transmit antenna configured to transmit a radio wave from the radar system;
plurality of receive antennae configured to receive echo radio waves from an object receptive to the transmitted radio wave, wherein the echo radio waves includes short-range interference;
a processor configured to: generate a plurality of radar data arrays for the return signals, wherein each radar data array includes a range -Doppler map that represents the return signal received at a corresponding receiver antennae while the vehicle is in motion;
estimate an amount of short-range interference present in the return signal of each radar data array by determining an average of the return signal while the vehicle is in motion; subtract the estimate of short-range interference from each of the radar data array when a standard deviation of the average is less than a defined threshold to obtain a plurality of clutter-free radar data arrays; and
detect the object using at least the plurality of clutter-free radar data arrays;[[.]]
wherein the plurality of radar data arrays includes respective range-Doppler maps, and wherein the processor is further configured to estimate the amount of short-range interference by learning a stochastic model of the short-range interference based at least on one of the respective range-Doppler maps.
10. (Cancelled)
15. (Currently Amended) A vehicle, comprising: a radar system including:
a transmit antenna configured to transmit a radio wave from the radar system;

a processor configured to: generate a plurality of radar data arrays for the return signals, wherein each radar data array includes a range -Doppler map that represents the return signal received at a corresponding receiver antennae while the vehicle is in motion;
estimate an amount of short-range interference present in the return signal of each radar data array by determining an average of the return signal while the vehicle is in motion; 
subtract the estimate of short-range interference from each of the radar data array when a standard deviation of the average is less than a defined threshold to obtain a plurality of clutter-free radar data arrays; and
detect the object using at least the plurality of clutter-free radar data arrays; 
wherein the plurality of radar data arrays includes respective range-Doppler maps, and
wherein the processor is further configured to estimate the amount of short-range interference by
learning a stochastic model of the short-range interference based at least on one of the respective
range-Doppler maps; and
a navigation system configured to navigate the vehicle based on the detection of the object.
17. (Cancelled)
Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Paglieroni, Pavek, Wicks, Weissman nor Stockman, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“generating a plurality of radar data arrays for the return signals, wherein each radar data array includes a range-Doppler map that represents the return signal received at a corresponding receiver antenna while the vehicle is in motion;
estimating an amount of short-range interference present in the return signal of each radar data array by determining an average of the return signal while the vehicle is in motion;
subtracting the estimate of short-range interference from each of the radar data array when a standard deviation of the average is less than a defined threshold to obtain a plurality of clutter-free radar data arrays;
…
wherein the plurality of radar data arrays includes respective range-Doppler maps, and wherein estimating the amount of short-range interference further comprises learning a stochastic model of the short-range interference based at least on one of the respective range-Doppler maps.” 
as recited by claim 1 and similarly recited in claim(s) 8 and 15, over any of the prior art of record, alone or in combination.  Claims 2, 4-7, 9, 11-14, 16, and 18-20 depend on claims 1, 8, and 15; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/Donald HB Braswell/Examiner, Art Unit 3648